DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 9-16 are rejected under 35 U.S.C. 101, the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the “computer readable storage medium” described in the claims cover both transitory signal and non-transitory media. The specification does not explicitly limit the claimed technology to only non-transitory embodiments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts et al. (U.S. Patent Application Number: 2009/0286542) in view Marinier et al. (U.S. Patent Application Number: 2016/0066255).
 claim 1; Roberts discloses a measurement method, performed by a terminal, wherein the method comprises: 
measuring a currently camped cell in Δt (par. 28, lines 6-10), to obtain {SI Ι i is a positive integer, i ≤N} (par. 28, lines 6-10), wherein N is a total quantity of times of measuring the currently camped cell in Δt [N can be 1 (par. 28, lines 6-10)], and S, is a cell state variable obtained through the i th measurement [the cell state leads to a reselection (par. 28, lines 6-10)]; updating SREF to SN (par. 28, lines 3-6), wherein SREF is a cell state reference variable of the currently camped cell (par. 27, lines 9-14); and measuring one or more neighboring cells of the currently camped cell [e.g. UTRAN cell (par. 27, lines 9-21; par. 28, lines 6-10)].  Roberts discloses the claimed invention except: 
    PNG
    media_image1.png
    33
    785
    media_image1.png
    Greyscale
 or equal to a first threshold.
In an analogous art Marinier discloses    

    PNG
    media_image1.png
    33
    785
    media_image1.png
    Greyscale
 or equal to a first threshold (par. 246, lines 12-26).
It is an object of Roberts’ invention to provide communication via a radio access network. It is an object of Marinieri’s invention to provide radio link monitoring. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Roberts by including a cell state and measurement comparison, as taught by Marineri, for the purpose of effectively managing communication in a telecommunications network.
Consider claim 2, as applied in claim 1; Roberts discloses receiving, from a network device, information that indicates Δt, or information that indicates the first threshold (par. 27, lines 9-14).
Consider claim 3, as applied in claim 1; Roberts discloses obtaining SREF after reselecting or selecting to the currently camped cell (par. 28, lines 3-6).
 claim 4, as applied in claim 1; Marinieri discloses the cell state variable comprises reference signal received power (RSRP) or reference signal receivedApplication No. : 16/991,297Filed: August 12, 2020Page: 3 of 7 quality (RSRQ) (par. 242, lines 1-13).
Consider claim 5, as applied in claim 1; Marinieri discloses a coverage area of each of the one or more neighboring cells (e.g. macro cell) is larger than a coverage area of the currently camped cell (par. 154, lines 4-18).
Consider claim 6, as applied in claim 5; Roberts discloses when a first cell in the one or more neighboring cells meets a cell reselection condition (par. 28, lines 6-10), reselecting to the first cell (par. 28, lines 6-10).
Consider claim 7, as applied in claim 5; Marinieri discloses sending a measurement report to a network device (par. 142, 190), wherein the measurement report comprises RSRQ or RSRP of each of the one or more neighboring cells (par. 141, lines 12-16; par. 142, 190).
Consider claim 8, as applied in claim 5; Marinieri discloses when a priority of a frequency of each of the one or more neighboring cells (e.g. macro cell) is lower than a priority of a frequency of the currently camped cell (par. 153, line 12 – par. 154, line 18), the coverage area of each of the one or more neighboring cells (e.g. macro cell) is larger than the coverage area of the currently camped cell (par. 153, line 12 – par. 154, line 18).
Consider claim 9; Roberts discloses a communications apparatus, comprising: 
a processor (par. 35, lines 1-2); and 
a computer readable storage medium storing programming for execution by the processor (par. 35), the programming including instructions to perform steps comprising:
measuring a currently camped cell in Δt (par. 28, lines 6-10), to obtain {SI Ι i is a positive integer, i ≤N} (par. 28, lines 6-10), wherein N is a total quantity of times of measuring the currently camped cell in Δt [N can be 1 (par. 28, lines 6-10)], and S, is a cell state variable obtained through the i th measurement [the cell state leads to a reselection (par. 28, lines 6-10)]; updating SREF to SN (par. 28, lines 3-6), wherein REF is a cell state reference variable of the currently camped cell (par. 27, lines 9-14); and measuring one or more neighboring cells of the currently camped cell [e.g. UTRAN cell (par. 27, lines 9-21; par. 28, lines 6-10)].  Roberts discloses the claimed invention except: 
    PNG
    media_image1.png
    33
    785
    media_image1.png
    Greyscale
 or equal to a first threshold.
In an analogous art Marinier discloses    

    PNG
    media_image1.png
    33
    785
    media_image1.png
    Greyscale
 or equal to a first threshold (par. 246, lines 12-26).
It is an object of Roberts’ invention to provide communication via a radio access network. It is an object of Marinieri’s invention to provide radio link monitoring. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Roberts by including a cell state and measurement comparison, as taught by Marineri, for the purpose of effectively managing communication in a telecommunications network.
Consider claim 10, as applied in claim 9; Roberts discloses receiving, from a network device, information that indicates Δt, or information that indicates the first threshold (par. 27, lines 9-14).
Consider claim 11, as applied in claim 9; Roberts discloses obtaining SREF after reselecting or selecting to the currently camped cell (par. 28, lines 3-6).
Consider claim 12, as applied in claim 9; Marinieri discloses the cell state variable comprises reference signal received power (RSRP) or reference signal receivedApplication No. : 16/991,297Filed: August 12, 2020Page: 3 of 7 quality (RSRQ) (par. 242, lines 1-13).
Consider claim 13, as applied in claim 9; Marinieri discloses a coverage area of each of the one or more neighboring cells (e.g. macro cell) is larger than a coverage area of the currently camped cell (par. 154, lines 4-18).
 claim 14, as applied in claim 13; Roberts discloses when a first cell in the one or more neighboring cells meets a cell reselection condition (par. 28, lines 6-10), reselecting to the first cell (par. 28, lines 6-10).
Consider claim 15, as applied in claim 13; Marinieri discloses sending a measurement report to a network device (par. 142, 190), wherein the measurement report comprises RSRQ or RSRP of each of the one or more neighboring cells (par. 141, lines 12-16; par. 142, 190).
Consider claim 16, as applied in claim 13; Marinieri discloses when a priority of a frequency of each of the one or more neighboring cells (e.g. macro cell) is lower than a priority of a frequency of the currently camped cell (par. 153, line 12 – par. 154, line 18), the coverage area of each of the one or more neighboring cells (e.g. macro cell) is larger than the coverage area of the currently camped cell (par. 153, line 12 – par. 154, line 18).
Consider claim 17; Roberts discloses a non-transitory computer readable storage medium storing programming for execution by a processor (par. 35), the programming including instructions to perform steps comprising:
measuring a currently camped cell in Δt (par. 28, lines 6-10), to obtain {SI Ι i is a positive integer, i ≤N} (par. 28, lines 6-10), wherein N is a total quantity of times of measuring the currently camped cell in Δt [N can be 1 (par. 28, lines 6-10)], and S, is a cell state variable obtained through the i th measurement [the cell state leads to a reselection (par. 28, lines 6-10)]; updating SREF to SN (par. 28, lines 3-6), wherein SREF is a cell state reference variable of the currently camped cell (par. 27, lines 9-14); and measuring one or more neighboring cells of the currently camped cell [e.g. UTRAN cell (par. 27, lines 9-21; par. 28, lines 6-10)].  Roberts discloses the claimed invention except: 
    PNG
    media_image1.png
    33
    785
    media_image1.png
    Greyscale
 or equal to a first threshold.
In an analogous art Marinier discloses    

    PNG
    media_image1.png
    33
    785
    media_image1.png
    Greyscale
 or equal to a first threshold (par. 246, lines 12-26).
It is an object of Roberts’ invention to provide communication via a radio access network. It is an object of Marinieri’s invention to provide radio link monitoring. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Roberts by including a cell state and measurement comparison, as taught by Marineri, for the purpose of effectively managing communication in a telecommunications network.
Consider claim 18, as applied in claim 17; Marinieri discloses the cell state variable comprises reference signal received power (RSRP) or reference signal receivedApplication No. : 16/991,297Filed: August 12, 2020Page: 3 of 7 quality (RSRQ) (par. 242, lines 1-13).
Consider claim 19, as applied in claim 17; Roberts discloses receiving, from a network device, information that indicates Δt, or information that indicates the first threshold (par. 27, lines 9-14).
Consider claim 20, as applied in claim 17; Roberts discloses obtaining SREF after reselecting or selecting to the currently camped cell (par. 28, lines 3-6).

Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                             P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.
/JOEL AJAYI/
Primary Examiner, Art Unit 2646